UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHIVA STEIN,

                            Plaintiff,
                                                                    1:17-cv-10243
                     -against-
                                                                     ORDER OF
                                                                     DISMISSAL
 EL PASO ELECTRIC COMPANY, et al.,
                                                                          USDC SDNY
                            Defendants.                                   DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
MARY KAY VYSKOCIL, United States District Judge:
                                                                          DATE FILED: 3/6/2020
       The Complaint in this action was filed on July 18, 2019 (ECF #1). Executed waivers of

service were filed on the docket on July 24, 2019, and Defendants’ responses to the complaint

were due September 17, 2019 (ECF #4-12). No responses were filed, and Plaintiff has not

prosecuted this case to date. On October 31, 2019, before this case was reassigned to me, Judge

Broderick ordered that the Plaintiff seek a default judgment or risk dismissal for failing to

prosecute (ECF #13). Plaintiff took no action. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by April 7, 2020. If no such application is made by

that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962)).



SO ORDERED.
                                                      _________________________________
Date: March 6, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
